DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 4/21/2202.
Claims 1-9, 11-13 and 21-28 are pending and have been examined.

Reasons for Allowance
Claims 1-9, 11-13 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance because although removing contamination on a substrate holder by moving an arm and receiving the cleaning agent in a receiver is known, as shown by Woodruff et al. (US 2013/0061875 A1), and it is further known incorporate a receiver having a first sidewall and a second sidewall coupled to the arm, as shown by Satou, the prior art of record does not teach, suggest or motivate moving the arm comprises: positioning the receiver, coupled to the arm, such that the portion of the substrate holder is disposed adjacent a first sidewall of the receiver and underlies a ceiling of the receiver that extends from the first sidewall; spraying a cleaning agent; and receiving the cleaning agent through the receiver, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is to avoid contamination of the electroplating solution (Applicant’s Specification filed 6/3/2019 at ¶ [0033]).
Similarly, with respect to claim 21, the prior art of record does not teach, suggest or motivate positioning a receiver, coupled to the arm, such that the portion of the substrate holder is disposed between a first sidewall of the receiver and a second sidewall of the receiver and underlies a first portion of a ceiling of the receiver that extends from the first sidewall and such that the first nozzle, disposed on the first portion of the ceiling, overlies the portion of the substrate holder, spraying a cleaning agent onto the portion of the substrate holder through the first nozzle to remove the contamination; and receiving the cleaning agent through the receiver, in the context of claim 21.  The benefit of Applicant’s claimed inventive feature is to avoid contamination of the electroplating solution (Applicant’s Specification filed 6/3/2019 at ¶ [0033]).
Similarly, with respect to claim 26, the prior art of record does not teach, suggest or motivate positioning a receiver, coupled to the arm, such that the portion of the substrate holder is disposed adjacent a first sidewall of the receiver and underlies a ceiling of the receiver that extends from the first sidewall; and receiving a cleaning agent through the receiver, in the context of claim 26.  The benefit of Applicant’s claimed inventive feature is to avoid contamination of the electroplating solution (Applicant’s Specification filed 6/3/2019 at ¶ [0033]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711